Citation Nr: 0429650	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  04-35 397	)	DATE
	)
	)


THE ISSUE

Whether the decision of the Board of Veterans' Appeals on 
July 18, 1983, that denied service connection for essential 
hypertension should be reversed or revised on the basis of 
clear and unmistakable error.  

(The issue of entitlement to service connection for 
hypertension will be the subject of a separate, but 
simultaneously issued, decision of the Board.)  



REPRESENTATION

Moving party represented by:  The American Legion



ATTORNEY FOR THE BOARD

William Harryman, Counsel




INTRODUCTION

The veteran had periods of active duty from June 1943 to 
December 1945 and from October 1949 to January 1953.  

This case comes before the Board on motion by the veteran to 
revise or reverse that portion of the Board's July 18, 1983, 
decision that denied service connection for essential 
hypertension on the basis of clear and unmistakable error 
(CUE).  


FINDINGS OF FACT

1.  A decision of the Board on July 18, 1983, in pertinent 
part, denied service connection for essential hypertension on 
the basis that new and material evidence had not been 
presented to reopen the previously denied claim.  

2.  The July 18, 1983, Board decision, which denied service 
connection for essential hypertension, was adequately 
supported by the evidence then of record and was not 
undebatably erroneous.  


CONCLUSION OF LAW

The Board's July 18, 1983, decision did not involve clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400, 20.1403 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Livesay v. Principi, 15 Vet. App. 165, 179 (2001), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the provisions of the VCAA are not applicable to 
claims of clear and unmistakable error (CUE).  Therefore, 
discussion of the VCAA provisions in this case is not 
appropriate.    

On July 18, 1983, the Board issued a decision that, inter 
alia, denied service connection for essential hypertension.  
In communication from the veteran dated in December 1997, he 
contended that the July 1983 decision was clearly and 
unmistakably erroneous essentially on the basis that medical 
evidence then of record showed that he had hypertension 
within one year following his separation from his second 
period of service and that, therefore, hypertension should 
have been presumed to have been incurred in service.  He 
specifically pointed to a blood pressure reading of 130/84 
that was obtained during a VA clinic visit in January 1954.  

A decision issued by the Board is final.  38 U.S.C.A. §§ 
7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 
(2003).  

Under 38 U.S.C.A. § 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under the new 
statute may be filed at any time after the underlying 
decision is made.  See 38 C.F.R. § 20.1400.  The statute and 
implementing regulation provide that a decision by the Board 
is subject to revision on the grounds of CUE.  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  A request for revision of a Board decision based 
on CUE may be instituted by the Board on its own motion or 
upon request of the claimant.  38 U.S.C.A. § 7111; 38 C.F.R. 
§ 20.1400. 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  To warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  
38 C.F.R. § 20.1403(c).  Examples of situations that are not 
CUE are:  (1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision.  (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).  CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Dobbin v. Principi, 15 Vet. App. 
323, 326 (2001).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  
"It is a kind of error, of fact or of law, that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds cannot differ, that the results 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

The Board's analysis of this case is hampered to some degree 
by the fact that the veteran's original claims file is 
unavailable.  Copies of the service medical records and of 
Board decisions in November 1980 and July 1983 were obtained 
from the veteran.  The November 1980 Board decision 
considered the veteran's claim for service connection for 
cardiovascular disability.  

The November 1980 Board decision noted that an August 1978 
Board decision had found that a cardiovascular disorder was 
not incurred in or aggravated by service or manifested to a 
compensable degree within one year of the veteran's 
separation from service.  The 1980 decision stated that the 
evidence that was considered in August 1978 included the 
veteran's service medical records for both periods of 
service, which did not show complaints or clinical findings 
indicative of a cardiovascular disorder during service or at 
the time of the veteran's separation from service, and the 
report of an examination for hospital treatment or 
domiciliary care in January 1954, when the veteran was 
examined for complaint of headaches.  The January 1954 
examination reportedly showed a blood pressure reading of 
130/94; the physical examination was entirely negative.  The 
examiner opined that the veteran's headaches might be due to 
impaired sinus drainage.  The November 1980 decision also 
stated that other evidence that was considered by the Board 
in 1978 included VA treatment records that showed that 
atherosclerosis and coronary artery disease in 1974 were 
first manifest in 1974.  On the basis of all of that 
evidence, the Board in August 1978 denied service connection 
for a cardiovascular disability.  

Subsequently, the veteran applied to reopen his claim.  
Evidence received at that time included two recent letters 
from the physician who recalled treating the veteran from 
1953 to 1962 for headaches, elevated blood pressure, and 
angina pectoris.  The physician indicated, however, that his 
statements were based on memory, as he no longer had his 
medical records.  The veteran also submitted a statement from 
a fellow serviceman who recalled that the veteran had 
reported to the dispensary in 1951 complaining of chest pain.  
In addition, he submitted a statement from a man who had been 
the veteran's supervisor between 1953 and 1956; he recalled 
that the veteran's physician had certified that he had angina 
and high blood pressure.  Another physician wrote in 1979 
that the veteran had a history of recurring chest pain since 
1953, culminating in bypass surgery in 1976.  Subsequently, 
the physician who had treated the veteran initially after 
service wrote that he had sent his medical records to another 
physician; the latter physician indicated that the veteran's 
records had been destroyed.  The November 1980 decision found 
that the veteran's claim had been reopened, but concluded 
that, 

With the absence of contemporaneous 
medical records demonstrating 
cardiovascular disability in service, or 
shortly after discharge from service, and 
in the absence of any continuity of 
symptomatology between symptoms first 
manifest in 1974 and service, the new 
statements do not demonstrate that a 
cardiovascular disability was incurred in 
service.  

In December 1980, the veteran again applied to reopen his 
claim for service connection for hypertension and headaches.  
The Board's July 1983 decision again set forth the evidence 
that had been considered by the Board in 1978 and 1980.  
Concerning the issue relating to hypertension, the veteran 
submitted another statement from the physician who had 
treated him immediately after service, dated in July 1982.  
The physician again recalled that the veteran visited his 
office on nine separate occasions in February 1963 and that 
his office records for that time had since been destroyed.  

The veteran submitted statements from several friends and 
acquaintances attesting to their recollection that the 
veteran missed work and was treated for severe headaches and 
high blood pressure since 1953.  

In September 1981, the veteran testified at a personal 
hearing.  He testified that he had been under continuous 
treatment for high blood pressure since his discharge from 
service.  

The law in effect in 1983 provided that, if new and material 
evidence is presented with respect to a claim which was 
previously disallowed, the claim will be reopened and the 
prior disposition of the claim will be reviewed.  38 U.S.C. 
§ 3008.  "New and material evidence" was not specifically 
defined in 1983.  Therefore, the Board's threshold 
determination in 1983 must have been whether new and material 
evidence had been presented.  

The July 1983 Board decision found that the evidence that had 
been received since December 1980 was cumulative and 
repetitious.  The Board concluded that new and material 
evidence had not been added to the record since the 1980 
Board decision and that, therefore, service connection 
remained denied.  

Because the veteran's claims original file was lost, the 
Board will accept that only the evidence described in the 
November 1980 and July 1983 Board decisions was of record at 
the time of those decisions.  Importantly, the veteran has 
not contended that other evidence was available and was not 
considered.  He contends only that certain evidence that was 
mentioned in the 1983 Board decision was not properly 
considered and, in fact, was sufficient in itself to 
establish service connection.  

As discussed above, the veteran contends, essentially, that 
the notation of a blood pressure reading of 130/94 in a 
January 1954 treatment report reflected hypertension.  He 
argues that, because hypertension was demonstrated within one 
year following his separation from service, therefore, 
service connection should have been granted and the Board's 
decision was clearly and unmistakably erroneous.  

However, even if the blood pressure reading of 130/94 might 
have constituted hypertension, the medical report that 
contained that blood pressure reading was of record at the 
time of the November 1980 Board decision and was considered 
by the Board at that time.  The blood pressure reading was 
mentioned in the July 1983 decision merely to show what 
evidence was previously of record and considered.  The Board 
in July 1983 did not specifically consider that evidence, 
other than in the context of setting forth the evidence that 
was of record at the time of the prior decision.  The Board 
found that the evidence that had been received since November 
1980 was cumulative in nature and, therefore, did not present 
a new factual basis for granting service connection for 
hypertension.  

Accordingly, the Board now finds that the November 1983 Board 
decision did not err in its consideration of the noted 
medical evidence.  The Board clearly considered that evidence 
for what it was-evidence that was previously of record and 
that had been previously considered in November 1980.  
Because no new evidence had been presented, only hearing 
testimony and further written contentions, all of which had 
been considered by the Board in 1980, the Board properly 
found that new and material evidence had not been presented.  

For these reasons, the Board now finds that the evidence does 
not demonstrate that there was error which, had it not been 
made, would have manifestly changed the outcome of the 
Board's July 18, 1983, decision.  That is, given the facts 
available at the time, and the prevailing law, there was no 
undebatable error by the Board in concluding that new and 
material evidence had not been presented to reopen the 
veteran's service connection claim.  Therefore, the Board 
must conclude that the Board's July 18, 1983, decision was 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111; 
38 C.F.R. §§ 20.1400, 20.1403.


ORDER

The motion for revision of the July 18, 1983, Board decision 
on the grounds of CUE is denied.


                       
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



